Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed November 22, 2021. As filed, Claims 1-15 are pending are pending of which claim 1 is  amended. Claims 5-12 are withdrawn from consideration as pertaining to nonelected invention. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 11/22/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claim 1 under 35 U.S.C. § 112 second paragraph is maintained. Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant's argue that” This rejection is moot in view of the above-presented amendment to claim 1 in self-explanatory manner.”(Remarks page 7).

In response, it is noted that while claim 1 has been amended to recite process for making compound of formula XII “comprising converting a compound of formula X” the reaction condition and reagents required for said conversion in a stereoselective manner and without the need to conduct chiral separation are not recited in the claim.   Therefore, one of ordinary skill in the art would not be reasonably apprised of 
As a result, one must refer back to the specification in order to define the claimed invention. On [0133] –[0140] of instant specification it is stated that  such conversion requires the following synthesis steps, reagents and intermediates: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 

Claims must, under modern claim practice, stand alone to define an invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  
This rejection may be obviated by amendment to claim 1 to specify reaction conditions and reagents  for stereoselective conversion of compound X to compound XII. 

The rejection of claims 1-2, 13-15  under 35 U.S.C. § 103 over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 and US 8957226, by Ates et al. Feb. 17, 2015 (“the ‘226 patent”; cited in PTO 892 attached herewith) and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 is  maintained. 
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant's argue that” Because KENDA fails to provide any teaching in how to successfully obtain the "appropriate enantiomer'' through isolation or direct synthesis, etc., it would not have been obvious for a person of ordinary skill in the art to make the final enantiomerically pure product, brivaracetam, starting with "appropriate enantiomer of 3- (iodomethyl)hexanoic acid chloride.”(Remarks page 9-10).

Contrary to Applicant’s assertion, the  combined teaching of cited prior art, regarding  the synthesis of the isomer compound 83α by Kenda, and the  stereoselective  synthetic pathway directed only towards a particular isomer by starting 

Per MPEP 716.02 guidance:” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

In the instant case, the prior art by Kenda and the ‘226 patent specifically provide the suggestion that would have motivated the skilled artisan to adopt a strategy for stereoselective synthesis of brivaracetam by using optically pure starting materials. 
KENDA teaches that Z in compound 82a can alternately have an OEt in position of the Cl (halo) group which would be the equivalent of C=O-Cl found in compound X of claims (see Method D-1 of the prior art).

    PNG
    media_image4.png
    156
    365
    media_image4.png
    Greyscale

In response to applicant's argument that the synthesis has the advantage of not needing the use of any chiral separation step, namely chiral column chromatography purification, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Given that KENDA teaches the clinical importance of compound 83α, which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide, one of ordinary skill in the art would be motivated to find a synthetic pathway directed to only this particular isomer as this isomer is taught to be of particular interest.  This would be done by starting with only the (R) form of 4-halobutanoic acid derivatives, which corresponds to compound XII of claims 1-2 and then reacting said compound with (2S)-2-aminobutanamide.  In doing so, this would eliminate the use of any chiral separation step, namely chiral column chromatography purification.
The claimed chemical process that is occurring is an expected reaction. The process is deemed obvious to one of ordinary skill in the art since it involves a predictable and expected reaction.
prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
3.The rejection of claim 3  under 35 U.S.C. § 103 US 8957226, by Ates et al. Feb. 17, 2015 in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155  and Real World Drug Discovery, Rydzewski (2008), 42-43  is  maintained. 

Applicant’s arguments regarding the stereoselective synthesis of
Brivaracetam which entails intermediate XII-a are not relevant for product claim 3. 
Applicants argue that:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In response, it is noted that arguing the  ee purity and choose among isolated disclosures in the prior art are mere arguments of counsel since the applicant has not provided a comparison to the closest prior art,  evidence of the specific differences that distinguish the claimed  compounds  from what is disclosed in the prior art.  Therefore, applicant has yet to make a sufficient evidentiary showing whereby one of ordinary skill in the art would conclude that the claimed compounds  are  distinct from the compounds  disclosed by the ‘226 patent. 
MPEP § 2145 (I) states: “[t]he arguments of counsel cannot take the place of evidence in the record.

Furthermore, contrary to Applicant’s arguments, the ‘226 patent teach optically enriched 4-substituted-pyrrolidin-2-ones intermediates in the process of making 
 Regarding a purity of at least 98% ee of stereoisomers the prior art teach that optically pure or enriched materials are utilized. 
Moreover, in order to patent an optical isomer, it is necessary to show that they possess "qualities [which] are utterly unobtainable" in the racemic mixture. Sterling Drue v. Watson, 108 USPQ 37. 
A mere improvement in properties does not necessarily suffice. The reference does not have to suggest resolution of the racemate.  One skilled in the art is presumed to be able to do so.   The fundamentals of optical activity and stereoisomerism are known in the prior art.  KENDA teaches the clinical importance of compound 83α, which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide.  Therefore, the prior art of record teach the clinical significance of this particular enantiomer.  Further KENDA discloses the route towards the racemic mixture of this compound using the racemates of the same formula as the instant invention.  As a result, the route towards making the compound is known and given that one would know which enantiomer was of significance, it would not be unexpected to use the corresponding enantiomer.  
Per MPEP 716.02 guidance:” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 
The chemical formula inherently encompasses any of its forms.
A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for properties potential.

4.The rejection of claim 4 under 35 U.S.C. § 103 over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 and further in view of Thornber, Chem. Soc. Rev.,1979, 563-580  is  maintained. 

Applicants argue that :

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The arguments were not found persuasive because the prior art of the record teach the compound 3-(iodomethyl)hexanoic acid chloride, which corresponds to 
Therefore, although KENDA teaches a compound with an I rather than Cl, claim 4 would still be obvious.  Further, since KENDA teaches this compound as a racemate, it would necessarily have to contain the claimed enantiomer as found in claim 4.

5. The Double Patenting rejection  of instant claims 1, 2, 13-15  over claims 1, 7-11 over U.S. Patent No. 10.221,134 is withdrawn in view of persuasive argument (Remarks page 16-17).

The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 11/22/2021 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) comprising converting a compound of formula X wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC
separation of the compound of formula XII, but, since the claims do not set
forth any synthesis  steps, reagents  and reaction conditions required for stereoselective converting substrate X to product XI, it is unclear what stereoselective method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 1 is therefore rendered indefinite.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.Claims 1-2, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 (cited in PTO892 mailed 8/20/2020) and US 8957226, by Ates et al. Feb. 17, 2015 (“the ‘226 patent”; cited in PTO 892 mailed 9/14/2021) and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 mailed 9/14/2021).

Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) comprising converting a compound of formula X wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII.
The article by KENDA teaches synthesis of 4-substituted pyrrolidone butanamides as therapeutically agents with significant antiepileptic activity; particularly 2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide 83α (ucb  34714; aka brivaracetam compound claimed) was found to be more potent antiseizure agents (same utility as claimed application).

    PNG
    media_image7.png
    170
    156
    media_image7.png
    Greyscale
(see p. 546).  This compound is synthesized by method D-1, which is shown below.  
    PNG
    media_image8.png
    173
    442
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    118
    147
    media_image9.png
    Greyscale
  
Within Method D-1, the final product 83 is stated to be (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide.  As a result, the corresponding starting materials would have to be R1 = H, R2 = ethyl, Y is OEt for compound 26 and R3 = H, one of R4 and R’4 = H and the other is propyl, R5 = H, X is I and Z = Cl for compound 82, which correspond to starting materials of 2-aminobutanamide (as defined in claims 2, 13,14) and a compound of formula X (as defined in claims 1 and 2, 13,14).  The reaction is performed with KOH, which is a base.  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides, which would correspond to (S)-2-aminobutanamide of instant claims. 

    PNG
    media_image10.png
    265
    456
    media_image10.png
    Greyscale

The difference between the prior art of KENDA and the instant claims is that KENDA teaches synthesis of compounds 83β and 83α through the reaction of racemic mixture of 4-halobutanoic acid derivatives (compound 82a) with optically pure 2-aminobutanamide to give (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide rather than reaction of only the (R) isomer of the 4-halobutanoic acid derivative with pure (2S)-2-aminobutanamide as taught by the instant claims.  Further KENDA exemplifies the synthesis with 3-(iodomethyl)hexanoic acid chloride, which corresponds to compound X except that there is substituted with Iodo group instead of  Chloro group.  Regarding the nature of halogen, halogens are equivalent substitutions.  See Ex parter Wiseman, 98 USPQ 277 (1953).
However, KENDA specifically discuss that compound 83α which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide as the most interesting clinical candidate since it is 10 times more potent than levetiracetam and possesses significant efficacy (see p. 539).  KENDA teaches synthesis of compound 82a as the racemate.
    PNG
    media_image11.png
    284
    656
    media_image11.png
    Greyscale
 (see Scheme 7, p. 536).  
Given that KENDA teaches the clinical importance of compound 83α, the isomer R,S brivaracetam, one of ordinary skill in the art would be motivated to find a synthetic pathway directed to only this particular isomer by starting with only the (R) form of 4-halobutanoic acid derivatives (aka the R form of compound 82a and then reacting said compound with (2S)-2-aminobutanamide.  As the (R) form of 4-halobutanoic acid derivatives is synthesized through 3-(iodomethyl)hexanoic acid chloride, it would follow that one would want to start with the appropriate enantiomer of 3-(iodomethyl)hexanoic acid chloride.  The chemical process that is occurring is an expected reaction. The process is deemed obvious to one of ordinary skill in the art since it involves a predictable and expected reaction. In re Durden, 763 F.2d 1405. 226 U.S. P.Q. 359 (Fed, Cir. 1985).
Moreover, with regard to stereoselective  synthetic methodology to prepare optically pure brivaracetam by caring the synthesis using  optically pure starting materials, such strategy is known in the prior art of the ‘226 patent, analogue prior art drawn to preparation of optically pure brivaracetam.

Disclosed on col 11 lines 41-67 of the ‘226 patent is that the use of optically enriched 4-substituted-pyrrolidin-2-ones of formula (III) and compounds VIa as synthetic intermediates which correspond to claimed formula XIIa (instant claims 1, 13, 15) for producing compounds of formula IVa e.g. brivaracetam which correspond to claimed formula XII:

    PNG
    media_image12.png
    186
    376
    media_image12.png
    Greyscale

The ‘226 discuss aspects of stereoselective process by using optically enriched or substantially optically pure starting materials and intermediates thereof: 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


where in R5 is a C1-4 alkyl 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (col13 lines 50-65).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
(col 9).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
(col 10).

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

The ‘226 patent specifically teach that  the strategy of using optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones presents the advantages of reducing the proportion of undesired stereoisomers of 2-oxo- pyrrolidin-1-yl derivatives (IV) and (VI) generated in the course of reaction, thereby increasing productivity of the overall process (col 8 lines 27-33).
Regarding the proviso of instant claim 1 “wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC
separation of the compound of formula XII” the ‘226 patent discuss on col 10 lines 16-25 recrystallization as alternative purification method to isolate diastereoisomers:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

 Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to adopt a strategy for stereoselective synthesis of brivaracetam by using optically pure starting materials. 
A person having ordinary skill in the relevant art would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers and utilize such optically pure materials in a stereoselective synthesis to obtain a desired stereoisomer and further discuss fractional crystallization as alternative to chiral chromatography separation See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  
A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for properties potential. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The motivation to react only the (R) isomer of 4-halobutanoic acid with (2S)-2-aminobutanamide would derive from (C) or (D) from KSR. 
Based on the combined teaching of prior art, regarding  the synthesis of the isomer compound 83α by Kenda, one of ordinary skill in the art would be motivated to adopt a stereoselective  synthetic pathway directed only towards that particular isomer by starting with the appropriate enantiomer using the discussed by the ‘226 patent which teaches stereo synthesis of brivaracetam  using optically pure starting materials and optical resolution of racemates by crystallization and have reasonable expectation of success in producing the claimed invention because: 1) Kenda teach that brivaracetam optical isomer is of  particular  clinical importance; 2) the ‘226 patent teach that using optically pure starting materials in stereoselective synthesis of brivaracetam 
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
2.Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8957226, by Ates et al. Feb. 17, 2015 (“the ‘226 patent”; cited in PTO 892 mailed 9/14/2021) in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 mailed 9/14/2021) and Real World Drug Discovery, Rydzewski (2008), 42-43 (cited in PTO892 mailed 9/14/2021).

Instant claim 3 pertains to compound having a formula of XII-a having a purity of at least 98% ee.
The ‘226 patent teach optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones of formula (III), and their uses for the synthesis of compound of formula (IV) and compounds of formula (VI)  (col 8 line 50-67) which are intermediates in the process of  manufacturing 2-oxo-pyrrolidin-1-yl derivatives, such as (2S)-2-[( 4R)-2- oxo-4-propyl-pyrrolidin-1-yl]butanamide (1) (abstract; col1).
Disclosed on col 11 lines 41-67 of the ‘226 patent is that the use of optically enriched 4-substituted-pyrrolidin-2-ones of formula (III) and compounds VIa as synthetic 

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


where in R5 is a C1-4 alkyl 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (col13 lines 50-65).


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

The ‘226 patent teach on col. 26 compound VIab which corresponds to claimed formula XII-a wherein R is methoxy.
 Regarding a purity of at least 98% ee of stereoisomers the prior art teach that optically pure or enriched materials are utilized”

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Applicants compound(s) fall within the scope of the above formula VI or VIa of 
Shown in Table below are the compounds for prior art and claimed compound as disclosed on Registry data base for compositions:  compound of formula VIa wherein R is methyl which correspond to claimed formula XII-a wherein R is OMe:
Compound of ‘226 patent
Claimed compound of formula XII-a 
RN   930123-52-7  CAPLUS      
CN   1-Pyrrolidineacetic acid, α-ethyl-2-oxo-4-propyl-, methyl ester,
     (4R)-  (CA INDEX NAME)
  

    PNG
    media_image23.png
    290
    349
    media_image23.png
    Greyscale



RN   2052297-80-8  CAPLUS      
CN   1-Pyrrolidineacetic acid, α-ethyl-2-oxo-4-propyl-, methyl ester,
     (αS,4R)-  (CA INDEX NAME)
  

    PNG
    media_image24.png
    290
    349
    media_image24.png
    Greyscale


 
Furthermore, stereochemistry of compounds (VI) is disclosed on col 9-10 .
The reference discuss that the recycling of compounds (VI) wherein stereogenic center (2”) has the undesired configuration (R ):
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

The ‘226 patent specifically teach that strategy of using optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones presents the advantages of reducing the proportion of undesired stereoisomers of 2-oxo- pyrrolidin-1-yl derivatives (IV) and (VI) generated in the course of reaction, thereby increasing productivity of the overall process (col 8 lines 27-33).
Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide the  suggestion that would have motivated the skilled artisan to separate the S,R isomer which is valuable intermediate in producing brivaracetam.
Furthermore, the disclosure of a racemic mixture renders either enantiomer obvious. 
See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  
A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for their properties. See, e.g., Real World Drug Discovery, Rydzewski (2008), 42-43.
The Examiner relies on secondary references, such as advanced organic chemistry textbooks or books that discuss the process of drug development, in light of the high level of education and skill in the relevant art, to establish that one enantiomer is not patentably distinct from another or a racemic mixture of both without some showing of unexpected results.  This is so because the books demonstrate that the isolation of both optical isomers is routine in lead compound development.  It is obvious to a skilled artisan that one enantiomer is going to be more active than the other (i.e. may find levorotatory enantiomer “S” is more active than the dextrorotatory “R”).
The chemical formula inherently encompasses any of its forms (see Shering Corp. v Geneva, 67 USPQ2d 166). 
Accordingly, applicants' claimed compounds are inherently present in the compound of formula VI and VIa of the cited prior art and therefore, claim 3 is rendered obvious.
prima facie obvious.
3.Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kenda J. Med. Chem., 2004, vol. 47, p. 530-549 (cited in PTO892 mailed 8/20/2020) and further in view of Thornber, Chem. Soc. Rev.,1979, 563-580 (cited in PTO-892 mailed 9/14/2021).
The article by Kenda teaches the compound 3-(iodomethyl)hexanoic acid chloride, which corresponds to claimed compound X except that there is an I rather than Cl.  It is well known that halogens are equivalent substitutions.  See Ex parter Wiseman, 98 USPQ 277 (1953).  
Moreover, the article by Thornber, drawn to drug design and development, which is a highly unpredictable art, specifically teach that iodide is functional equivalent to Br, Cl, F (Table 1 page 564, where I, Br, Cl, I are listed as univalent groups) and discuss systematic molecular modifications can be made to a known substrate (replacement of a group based on reactivity, electronic, steric factors) in order to obtain new compounds (page 565). 
As such, Thornber shows that replacing chloride for iodide is known in the prior art, and so one skilled in the art would have reasonable expectation of success when making the iodide for chloride structural modification of a compound, even in a less predictable art of drug discovery. 

Therefore, based on structural similarity of the compound disclosed in the prior art, and evident substitution of halogen for halogen structural modification as discussed by Thornber, the instant compound is found to be prima facie obvious over the compound of the prior art. 
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622